PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,557,236
Issue Date: October 15, 2013
Application No. 13/024,034
Filing or 371(c) Date: February 9, 2011
Attorney Docket No. VN001
For: CARDIOVASCULAR SUPPORT SUPPLEMENT AND COMPOSITIONS AND METHODS THEREOF

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, December 31, 2021, to expedite the processing of the petition under the unintentional provisions of 37 CFR 1.378, filed December 13, 2021 and supplemented January 27, 2022, to accept unintentionally delayed payment of a maintenance fee in the above identified patent. 

The petition under 37 CFR 1.182 is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to expedite under the provisions of 37 1.182 for special processing of papers filed within the Office. In this instance, the fee required by law is $210.  

The petition in the above-identified application was not accompanied by payment of the required fee. In view of the above, the petition under 37 CFR 1.378 requesting acceptance of the unintentionally delayed payment of the maintenance fee is being treated  in its regular turn. 

The petition under 37 CFR 1.378(b) is DISMISSED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years from the date of issuance. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid. 

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was 

Regarding item (1), the statement of unintentional delay regarding the 7.5 year maintenance fee is considered not to be a proper statement.  

The present petition has been signed by Stephen Maurice Mack on behalf of Perfect Vascular Natural, LTD. A petition being submitted on behalf of a juristic entity must be signed by a patent practitioner in accordance with current 37 CFR 1.33(b)(3). 

Petitioner’s attention is directed to 37 CFR 1.33(b), which states: 

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: 

(1) A patent practitioner of record appointed in compliance with § 1.32(b);
 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; 

(3) All of the applicants (§ 1.42).  Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

An unsigned amendment (petition) or one not properly signed by a person having authority to prosecute the application is not entered. This applies, for instance, where the amendment (petition) is unsigned by applicant.  

Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

In sum, petitioner must submit a renewed petition signed by all the applicants, a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.
 
Any requests for reconsideration of this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions







    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)